DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species I, Fig. 6, Sub 1, Fig. 7A, and Claims 1-7 and 9-11 in the reply filed on August 26, 2021 is acknowledged. Thus, Claims 8 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2021.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: [0071] and [0079] disclose “pixel unit PXU” that does not appear to be illustrated in the Drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0188606 A1 to Lee et al. (“Lee”).													As to claim 1, Lee discloses a display device comprising: a base layer (130); a pixel circuit layer (111, 110, 150, 400) on the base layer (130); and a display element layer (300) on the pixel circuit layer (111, 110, 150, 400), wherein the pixel circuit layer (111, 110, 150, 400) comprises a lens pattern (450) at a recess between the display element layer (300) and the base layer (130), and wherein the display element layer  (300) comprises a light emitting element (350, ECP1, ECP2), and at least a portion of the light emitting element (350, ECP1, ECP2) overlaps with the lens pattern (450) (See Fig. 1, Fig. 2, Fig. 4, Fig. 5, Fig. 6, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0047, ¶ 0048, ¶ 0052, ¶ 0053, ¶ 0061, ¶ 0068, ¶ 0069, ¶ 0078, ¶ 0080, ¶ 0081, ¶ 0082, ¶ 0083, ¶ 0084, ¶ 0096, ¶ 0097, ¶ 0098, ¶ 0109, ¶ 0110, ¶ 0117, ¶ 0118, ¶ 0119, ¶ 0121, ¶ 0125, ¶ 0131, ¶ 0133).													As to claim 2, Lee further discloses wherein the display element layer (300) comprises a first electrode (LDL) and a second electrode (LSL) spaced from the first As to claim 6, Lee further discloses wherein the pixel circuit layer (111, 110, 150, 400) comprises a plurality of transistors (TFT array, ¶ 0043) and an organic layer (410, 420) covering the plurality of transistors (TFT array, ¶ 0043), the organic layer (410, 420) comprising the lens pattern (450) (See Fig. 5, Fig. 6, ¶ 0043, ¶ 0061, ¶ 0110, ¶ 0117, ¶ 0118, ¶ 0131, ¶ 0133) (Notes: “resin” is defined as any of various solid or semisolid amorphous fusible flammable natural organic substances that are usually transparent or translucent and yellowish to brown, are formed especially in plant secretions, are soluble in organic solvents (such as ether) but not in water, are electrical nonconductors, and are used chiefly in varnishes, printing inks, plastics, and sizes and in medicine by Dictionary.com such that the limitation “organic layer” is met by Lee).		As to claim 9, Lee further discloses wherein the first electrode (LDL) and the second electrode (LSL) do not overlap with the lens pattern (450) (See Fig. 5).			As to claim 10, Lee further discloses wherein a width of the lens pattern (450) is less than a length of the light emitting element (350, ECP1, ECP2) (See Fig. 5).			As to claim 11, Lee further discloses wherein the lens pattern (450) corresponds one-to-one with the light emitting element (350, ECP1, ECP2) (See Fig. 5).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188606 A1 to Lee et al. (“Lee”) as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2014/0206116 A1 to Hwang et al. (“Hwang”). The teaching of Lee has been discussed above.										As to claim 3, although Lee discloses the light emitting element (350, ECP1, ECP2) (See Fig. 5), Lee does not further disclose wherein the light emitting element comprises a first As to claim 4, Lee in view of Hwang further discloses wherein the light emitting element (350, ECP1, ECP2/100) comprises a first end portion (at 160, separated by 140) and a second end portion (at 110, separated by 140), the first end portion (at 160, separated by 140) comprising the active layer (132), and the second end portion (at 110, separated by 140) not comprising the active layer (132) (See Hwang Fig. 1, Fig. 7).	As to claim 5, Lee in view of Hwang further discloses wherein the display element layer (300) comprises a first contact electrode (E1) on the first electrode (LDL) and electrically connected to the first end portion (at 160, separated by 140), and a second contact electrode (E2) on the second electrode (LSL) and electrically connected to the second end portion (at 110, separated by 140) (See Lee Fig. 5, ¶ 0082, ¶ 0083, and Hwang Fig. 1, Fig. 7).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0188606 A1 to Lee et al. (“Lee”) as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. 2017/0082896 A1 to Jang et al. (“Jang”). The teaching of Lee has been discussed above.										As to claim 7, although Lee discloses wherein the display element layer (300) further comprises an insulating layer (360) covering the first electrode (LDL), the second electrode (LSL), and the organic layer (410, 420) (See Fig. 5, Fig. 6, ¶ 0080, ¶ 0081, ¶ 0110, ¶ 0117, ¶ 0118, ¶ 0131, ¶ 0133), Lee does not further disclose and wherein a refractive index of the insulating layer is greater than a refractive index of the organic layer.													However, Jang does disclose wherein a refractive index of the insulating layer (23) is greater than a refractive index of the organic layer (25) (See Fig. 1, ¶ 0107, ¶ 0108, ¶ 0109, ¶ 0111, ¶ 0133).										In view of the teaching of Jang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee to have wherein a refractive index of the insulating layer is greater than .	
		
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Kim (US 2014/0312319 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAVID CHEN/Primary Examiner, Art Unit 2815